Citation Nr: 1438677	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO. 08-17 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a left leg injury (other than radiculopathy).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The issue of entitlement to an increased disability rating for recurrent herniated nucleus pulposus, L5- S1, to include whether a separate rating is warranted for left leg radiculopathy, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board previously referred this issue to the AOJ but it is not clear from the record whether the claim has been developed.  Therefore, the Board does not have jurisdiction over it and it is again referred to the AOJ for appropriate action.


REMAND

After review of the evidence, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

In accordance with the Board's May 2012 remand instructions, the Veteran was provided a VA examination in June 2012 to determine the nature and etiology of his left lower extremity condition.  After a review of the medical record and examination, the examiner provided an opinion that it was not as least as likely as not that the Veteran's diagnosed left knee arthritis was caused or aggravated by his service of back disability.  However, in formulating his opinion, the examiner stated that a 2006 X-Ray of the Veteran's left knee did not reflect any arthritis at that time.  This is factually inaccurate as a March 2006 report indicates degenerative changes of the joint.  Therefore, the examiner's opinion is inadequate for VA purposes and a new medical opinion must be obtained.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

Additionally, a May 2004 VA treatment report reflects that the Veteran reported receiving Social Security.  The record is negative for any Social Security Administration (SSA) documents and it does not appear that any attempts to obtain these documents have been made.  As such, remand is required to confirm the Veteran's receipt of SSA payments and obtain any documents associated with such an award.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from the Birmingham VAMC and any associated outpatient clinics from May 2012 to the present.  All attempts to obtain these records should be documented in the claims file.

2. Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any left lower extremity conditions.  The claims file, including a copy of this remand, must be provided to the examiner.  Any medically indicated tests should be conducted.  The examiner is asked to identify and diagnose any left lower extremity disabilities, if any, in addition to the lower extremity radiculopathy.  For any diagnosed disability, as well as the previously diagnosed left knee arthritis, the examiner is asked to provide the following opinions:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the diagnosed condition was caused or aggravated by, or otherwise related to the Veteran's military service, to include the 1978 injury?

(b) Whether it is at least as likely as not (50 percent probability or greater) that the diagnosed condition was caused or aggravated by his service connected back disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner must provide a full and complete rationale for the opinions requested that explain the bases for his or her conclusions.

4. Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
 
4. After completing the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



